FILED
                            NOT FOR PUBLICATION                              JAN 05 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10087

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00805-WHA

  v.
                                                 MEMORANDUM *
SANTOS GARCIA-MENDOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Santos Garcia-Mendoza appeals from the 28-month sentence imposed

following his guilty-plea conviction for illegal re-entry following deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garcia-Mendoza contends that the district court procedurally erred by

imposing a sentence without properly considering his arguments with respect to the

application of the 16-level enhancement at U.S.S.G. § 2L1.2(b)(1)(A) based upon

his prior conviction for a crime of violence. The record reflects that the district

court listened to and considered Garcia-Mendoza’s arguments in this regard, but

found the circumstances insufficient to warrant a sentence lower than the one

imposed. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir. 2008) (en

banc); see also United States v. Ruiz-Chairez, 493 F.3d 1089, 1091 (9th Cir. 2007).

      Garcia-Mendoza also contends that the sentence imposed is substantively

unreasonable in light of the significant mitigating factors surrounding his prior

conviction and personal circumstances. Under the totality of the circumstances,

the below-Guidelines sentence is substantively reasonable. See Carty, 520 F.3d at

991-93; Gall v. United States, 552 U.S. 38, 51-52 (2007).

      AFFIRMED.




                                           2                                    10-10087